                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


Joy Global, Inc. n/k/a Komatsu Mining
Corp.,

                                 Plaintiff,
                                                                Case No. 18-2034-LA
                     v.

Columbia Casualty Co., et al.,

                             Defendants.


      ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANT
    TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA


       Defendant Travelers Casualty and Surety Company of America

(“Defendant”), by and through its attorneys, answers and responds to the

complaint (the “Complaint”) filed by Plaintiff Joy Global, Inc. n/k/a Komatsu

Mining Corp. (“Plaintiff”). On knowledge, information, and belief, Defendant

responds to the allegations in the numbered paragraphs of the Complaint. Each

and every allegation of the Complaint is denied if not specifically admitted below.

        1.      This is an action for declaratory relief and money damages for
breach of contract and breach of the implied covenant of good faith and fair
dealing against defendants, who are insurance companies that have wrongfully
refused to provide insurance coverage to plaintiff, their insured, for liabilities and
defense costs arising out of and relating to underlying securities claims. As
indicated below, the defendants sold their insurance policies to plaintiff on the
basis of express representations that the policies would cover liabilities of the sort
at issue in this case, and now that plaintiff has paid its insurance premiums, been
subjected to underlying claims, and suffered the covered defense costs and
liabilities at issue, they have wrongfully and unjustly denied coverage.

              ANSWER: The allegations in Paragraph 1 of the Complaint are

descriptive of Plaintiff’s lawsuit and does not require a response. To the extent a

response is deemed required, Defendant denies the allegations in Paragraph 1 of

the Complaint.

       2.     Plaintiff Joy Global Inc. (“Joy Global”), now known as Komatsu
Mining Corp., is a manufacturer and servicer of heavy mining equipment
headquartered in Milwaukee, Wisconsin. Joy Global’s history of manufacturing
and employing people in Milwaukee, and elsewhere in the United States and
overseas, dates back over 130 years to the 1880s. In April 2017, Joy Global was
acquired by Komatsu America Corp. (“KAC”) and renamed Komatsu Mining
Corp. In connection with its sale to KAC, Joy Global and various of its officers
and directors were named as defendants in a series of eight lawsuits (collectively,
the “Securities Claims”) filed by Joy Global shareholders, who claimed that Joy
Global and its officers breached fiduciary duties, made material misrepresentations
and nondisclosures, and committed other wrongs in connection with the sale of
Joy Global to KAC.

              ANSWER: Defendant lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in the first sentence of Paragraph 2

of the Complaint, and on that basis denies them. On information and belief,

Defendant admits the allegations in the second sentence of Paragraph 2.

Defendant admits that Plaintiff and various of its officers and directors were

named as defendants in a series of eight lawsuits, which Plaintiff refers to in its

Complaint as the “Securities Claims,” and that the filings in the those lawsuits

speak for themselves; accordingly, Defendant denies any characterizations that are




                                           2
inconsistent with the filings in those lawsuits. Defendant denies the remaining

allegations in Paragraph 2 of the Complaint.

        3.     Defendants Columbia Casualty Company (“CNA”), Arch Insurance
Company (“Arch”), and Travelers Casualty and Surety Company of America
(“Travelers,” and collectively with CNA and Arch, the “Insurers”) are insurance
companies that sold directors and officers (“D&O”) liability insurance policies to
Joy Global, in which they promised to pay on behalf of Joy Global and its directors
and officers the liabilities and defense costs that Joy Global has incurred, and is
continuing to incur, in connection with the Securities Claims. Insurers have
breached these commitments and, in the case of CNA, have breached the implied
covenant of good faith and fair dealing that is an essential component of every
insurance policy in Wisconsin.

              ANSWER: Defendant admits only that Defendants are insurance

companies that issued certain insurance policies to Plaintiff. Defendant denies the

remaining allegations in Paragraph 3 of the Complaint.

        4.      Specifically, as Joy Global’s primary insurer, CNA induced Joy
Global to buy the CNA policy (and the follow-form Arch and Travelers excess
policies) at issue:

              a.     very shortly after the Joy Global transaction was announced
                     in July 2016, and with the knowledge and expectation that
                     claims of the sort pleaded in the Securities Claims were likely
                     to be brought against Joy Global;

              b.     through representations that led, and were designed to lead,
                     Joy Global to understand that its liabilities and defense costs
                     in connection with the Securities Claims would be insured;
                     and

              c.     for double the premium that CNA otherwise would have
                     charged Joy Global, if Joy Global had bought the policy
                     without CNA’s insistence that claims like those pleaded in the
                     Securities Claims were likely to ensue and its assurance that
                     they would be covered under the CNA policy.




                                         3
              ANSWER: Defendant lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 4 of the Complaint, and

on that basis denies them.

       5.     Joy Global now brings this action to vindicate its rights under the
Insurers’ policies and Wisconsin law; to recover its losses resulting from the
Insurers’ breaches of the insurance policies that they sold to Joy Global; and to
recover damages for CNA’s violation of its duty of good faith and fair dealing
toward Joy Global.

              ANSWER: The allegations in Paragraph 5 of the Complaint are

descriptive of Plaintiff’s lawsuit and do not require a response. To the extent a

response is deemed required, Defendant denies the allegations in Paragraph 5 of

the Complaint.

       6.     Plaintiff Joy Global Inc. (“Joy Global”), now known as Komatsu
Mining Corp., is a corporation organized under the laws of Delaware with its
principal place of business in Milwaukee, Wisconsin. Joy Global is a
manufacturer and distributor of mining equipment, systems, and services.

              ANSWER: Defendant admits only that Plaintiff is a corporation

organized under the laws of Delaware, with its principal place of business in

Milwaukee, Wisconsin, and has changed its name to Komatsu Mining Corp.

Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the remaining allegations in Paragraph 6 of the Complaint, and on that

basis denies them.

       7.      Defendant Columbia Casualty Company (“CNA”), a wholly owned
subsidiary of CNA Financial Corporation, is a corporation organized under the
laws of Illinois with its principal place of business in Chicago, Illinois. CNA is




                                          4
engaged in the insurance business in Wisconsin, and it issued the CNA insurance
policy at issue to Joy Global in Milwaukee, Wisconsin.

              ANSWER: The allegations in Paragraph 7 of the Complaint are

directed towards another party, and Defendant has no obligation to respond. To

the extent a response is deemed required, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in

Paragraph 7 of the Complaint, and on that basis denies them.

        8.    Defendant Arch Insurance Company (“Arch”) is a corporation
organized under the laws of Missouri with its principal place of business in Jersey
City, New Jersey. Arch is engaged in the insurance business in Wisconsin and
issued the Arch insurance policy at issue to Joy Global in Milwaukee, Wisconsin.

              ANSWER: The allegations in Paragraph 8 of the Complaint are

directed towards another party, and Defendant has no obligation to respond. To

the extent a response is deemed required, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in

Paragraph 8 of the Complaint, and on that basis denies them.

        9.     Travelers Casualty and Surety Company of America
(“Travelers”) is a corporation organized under the laws of Connecticut with its
principal place of business in Hartford, Connecticut. Travelers is engaged in
the insurance business in Wisconsin and issued the Travelers insurance policy
at issue to Joy Global in Milwaukee, Wisconsin.

              ANSWER: Defendant admits only the allegations in the first

sentence of Paragraph 9 of the Complaint, that Defendant is engaged in the

insurance business in Wisconsin, and that it issued the referenced policy to

Plaintiff. The remaining allegations in Paragraph 9 constitute a legal conclusion to



                                           5
which no response is required. To the extent a response is deemed required,

Defendant denies the remaining allegations in Paragraph 9 of the Complaint.

       10. This Court has subject matter jurisdiction over this action under
28 U.S.C. § 1332(a) because the citizenship of the parties is diverse and the
amount in controversy exceeds $75,000, exclusive of interest and costs.

              ANSWER: The allegations in Paragraph 10 of the Complaint assert

a legal conclusion to which no response is required. To the extent a response is

deemed required, Defendant admits the allegations in Paragraph 10 of the

Complaint.

        11. This Court has personal jurisdiction over each of the Insurers
because each Insurer engages in the insurance or other business in Wisconsin; is
licensed to transact insurance business in Wisconsin; sold and/or delivered one of
the insurance policies at issue to Joy Global in Wisconsin; and/or contracted to
insure Joy Global for loss in Wisconsin, including the losses complained of in this
action.

              ANSWER: The allegations in Paragraph 11 of the Complaint assert

a legal conclusion to which no response is required. To the extent a response is

deemed required, Defendant admits the allegations in Paragraph 11 of the

Complaint as they pertain to Defendant.

         12. Venue is proper in this district under 28 U.S.C. § 1391(a)-(b)
because this district has personal jurisdiction over all named defendants; the
insurance policies at issue were sold and issued to a Wisconsin resident in this
district; and a substantial part of the events or omissions giving rise to the pleaded
claims occurred in this district.

              ANSWER: The allegations in Paragraph 12 of the Complaint

consist of a legal conclusion to which no response is required. To the extent a




                                          6
response is deemed required, Defendant admits the allegations in Paragraph 12 of

the Complaint.

        13. Joy Global is a Milwaukee-based manufacturer of mining equipment
and provider of mining-related systems and services whose history in Milwaukee
dates back to the 1880s.

              ANSWER: Defendant lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 13 of the Complaint,

and on that basis denies them.

        14. In January 2016, Komatsu America Corp. (“KAC”) approached Joy
Global to discuss the potential merits of a combination between the two
companies. Following the completion of a financial analysis conducted by
Goldman Sachs and after months of negotiations, KAC and Joy Global entered
into an agreement, dated July 21, 2016, pursuant to which KAC committed to
acquire Joy Global.

              ANSWER: In response to the allegations in Paragraph 14 of the

Complaint, Defendant, on information and belief, admits only that Komatsu

America Corp. (“KAC”) and Plaintiff entered into an agreement, dated July 21,

2016, pursuant to which KAC committed to acquire Plaintiff, and such agreement

speaks for itself. Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 14 of the

Complaint, and on that basis denies them.

        15. That same day, Joy Global publicly announced that it had agreed to
be acquired by KAC and informed investors that it would file a proxy statement
with information about the proposed transaction. Joy Global’s Form 8-K
announcing the proposed transaction was accompanied by a copy of the parties’




                                          7
acquisition agreement, a press release, and an investor presentation regarding the
proposed transaction.

              ANSWER: On information and belief, Defendant admits the

allegations in Paragraph 15 of the Complaint.

        16. On August 15, 2016, Joy Global filed a preliminary proxy statement
with the United States Securities and Exchange Commission (“SEC”), and on
September 2, 2016, Joy Global filed a definitive proxy statement. Both proxy
statements contained extensive disclosures of the analysis undertaken and the
information considered by Joy Global’s board of directors in approving the
company’s proposed sale to KAC. The proxy statements further disclosed the
success fee that would be due to Goldman Sachs, and the compensation and
benefits that would be due to certain Joy Global directors and officers, if the
transaction were consummated.

              ANSWER: On information and belief, Defendant only admits the

allegations in the first sentence of Paragraph 16 of the Complaint and that Plaintiff

filed a preliminary proxy statement and a proxy statement with the Securities and

Exchange Commission, which speak for themselves; accordingly, Defendant

denies any characterizations that are inconsistent with the proxy statements.

Defendant denies the remaining allegations in Paragraph 16 of the Complaint.

         17. Over the course of the next two months, several Joy Global
shareholders filed a series of eight putative class-action lawsuits against the
company and various of its directors and officers challenging the transaction,
alleging breaches of fiduciary duty and that disclosures made in proxy statements
omitted material information and thus were false and misleading in violation of
federal and/or state law. Seven of these lawsuits were filed in this Court (the
United States District Court for the Eastern District of Wisconsin), and the eighth
was filed in the Milwaukee County Circuit Court. Listed chronologically by date
of filing, these eight civil suits (the “Securities Claims”) are:

       a.     Oduntan v. Joy Global Inc., No. 16-cv-1136, filed August 24, 2016,
in the United States District Court for the Eastern District of Wisconsin;



                                          8
      b.      Soffer v. Doheny, No. 16-cv-1148, filed August 26, 2016, in the
United States District Court for the Eastern District of Wisconsin;

       c.     Garfield v. Joy Global Inc., No. 16-cv-6588, filed on August 26,
2016, in the Milwaukee County Circuit Court in Wisconsin;

       d.     Gordon v. Joy Global Inc., No. 16-cv-1153, filed August 26, 2016,
in the United States District Court for the Eastern District of Wisconsin;

       e.     Rote v. Joy Global Inc., No. 16-cv-1186, filed September 2, 2016, in
the United States District Court for the Eastern District of Wisconsin;

       f.     Tansey v. Joy Global Inc., No. 16-cv-1201, filed September 6, 2016,
in the United States District Court for the Eastern District of Wisconsin;

       g.     McGregor v. Joy Global Inc., No. 16-cv-1213, filed September 8,
2016, in the United States District Court for the Eastern District of Wisconsin; and

       h.     Duncan v. Joy Global Inc., No. 16-cv-1229, filed September 13,
2016, in the United States District Court for the Eastern District of Wisconsin.

              ANSWER: Defendant admits only that Plaintiff and various of its

officers and directors were named as defendants in eight lawsuits identified in

Paragraph 17 of the Complaint and that the filings in those lawsuits speak for

themselves; accordingly, Defendant denies any characterizations that are

inconsistent with the filings in those lawsuits. Defendant denies the remaining

allegations in Paragraph 17 of the Complaint.

        18. Each of the Securities Claims named as defendants Joy Global Inc.,
Edward Doheny (Joy Global’s CEO), John Hanson (Chair of Joy Global’s Board
of Directors), and Joy Global directors Steven Gerard, Mark Gliebe, John Gremp,
Gale Klappa, Richard Loynd, P. Eric Siegert, and James Tate. Several of the
Securities Claims also named other defendants: KAC was named in Soffer,
Garfield, and McGregor; Komatsu Ltd. (KAC’s parent) was named in Garfield
and McGregor; Pine Solutions Inc. (a corporate vehicle used to effect the




                                         9
transaction) was named in Soffer and McGregor; and Goldman Sachs and John
Does 1-5 (employees at Goldman Sachs) were named in McGregor.

              ANSWER: Defendant admits only that Plaintiff and various of its

officers and directors were named as defendants in eight lawsuits identified in

Paragraph 17 of the Complaint and that the filings in those lawsuits speak for

themselves; accordingly, Defendant denies any characterizations that are

inconsistent with the filings in those lawsuits. Defendant denies the remaining

allegations in Paragraph 18 of the Complaint.

        19. All of the Securities Claims except Garfield alleged violations of
Sections 14(a) and 20(a) of the Securities Exchange Act of 1934, as well as SEC
Rule 14a-9. Soffer also alleged breach of fiduciary duty. Garfield, the sole state
court action, exclusively alleged breaches of various fiduciary duties.

              ANSWER: Defendant admits only that Plaintiff and various of its

officers and directors were named as defendants in eight lawsuits identified in

Paragraph 17 of the Complaint and that the filings in those lawsuits speak for

themselves; accordingly, Defendant denies any characterizations that are

inconsistent with the filings in those lawsuits. Defendant denies the remaining

allegations in Paragraph 19 of the Complaint.

        20. All of the Securities Claims alleged that, by failing to disclose
material information in the proxy statements, Joy Global had deprived its
shareholders of their right to make an informed decision about whether to approve
the company’s sale to KAC. Certain of the Securities Claims further alleged that
some Joy Global officers were conflicted and/or breached their fiduciary duties to
the shareholders because, among other reasons, they stood to receive “golden
parachutes” or other payments if the transaction were consummated.

              ANSWER: Defendant admits only that Plaintiff and various of its

officers and directors were named as defendants in eight lawsuits identified in

                                         10
Paragraph 17 of the Complaint and that the filings in those lawsuits speak for

themselves; accordingly, Defendant denies any characterizations that are

inconsistent with the filings in those lawsuits. Defendant denies the remaining

allegations in Paragraph 20 of the Complaint.

         21. Plaintiffs in the Securities Claims listed above (see supra, ¶ 17)
sought to prevent the transaction from occurring. Specifically, on September 15,
2016, the plaintiff in Oduntan moved for a preliminary injunction, seeking to
enjoin the shareholder vote on whether to approve the transaction. Plaintiffs in
several of the other six federal actions subsequently joined in the Oduntan motion,
and on September 23, 2016, the plaintiff in Garfield, the only case filed in state
court, likewise moved for a temporary injunction to enjoin the shareholder vote.

              ANSWER: Defendant admits only that Plaintiff and various of its

officers and directors were named as defendants in eight lawsuits identified in

Paragraph 21 of the Complaint and that the filings in those lawsuits speak for

themselves; accordingly, Defendant denies any characterizations that are

inconsistent with the filings in those lawsuits. Defendant denies the remaining

allegations in Paragraph 21 of the Complaint.

         22. As part of an agreement to settle seven of the Securities Claims (i.e.,
all of the suits except the Duncan suit, see supra, ¶ 17(a)-(g)), Joy Global filed
agreed-upon additional disclosures on September 29, 2016, and October 3, 2016.
Joy Global further agreed to pay confidential sums to plaintiffs’ counsel in these
seven actions. Accordingly, on October 7, 2016, the first seven Securities Claims
were settled and dismissed with prejudice, pursuant to a stipulated order, leaving
only the Duncan action as a pending suit.

              ANSWER: On information and belief, Defendant admits only that

the lawsuits identified in Paragraph 17 other than the lawsuit styled Duncan v. Joy

Global Inc., No. 16-cv-1229, were dismissed on or around October 7, 2016,



                                         11
pursuant to a settlement. Defendant denies the remaining allegations in

Paragraph 22 of the Complaint.

        23. On October 19, 2016, Joy Global’s sale to KAC was approved at a
special meeting of Joy Global’s shareholders, and on April 5, 2017, the transaction
closed.

              ANSWER: On information and belief, Defendant admits the

allegations in Paragraph 23 of the Complaint.

        24. Three weeks later, on April 26, 2017, the plaintiffs in the Duncan
action filed an Amended Complaint, alleging revised claims against Joy Global
and various of its officers for allegedly misleading statements and omissions in
violation of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 and
SEC Rule 14a-9 thereunder. The Duncan plaintiffs further alleged that certain of
the individual defendants had breached their duties of loyalty and/or situational
fiduciary duties in connection with the transaction, and they demanded
compensatory and rescissory damages and other relief.

              ANSWER: Defendant admits only that the plaintiffs in the Duncan

action filed an Amended Complaint on or around April 26, 2017, which speaks for

itself; accordingly, Defendant denies any characterizations that are inconsistent

with the Amended Complaint. Except as expressly admitted herein, Defendant

denies the remaining allegations in Paragraph 24 of the Complaint.

        25. Following fully briefed motions to dismiss and extended
negotiations, on March 23, 2018, the Duncan plaintiffs and Joy Global filed before
this Court a Notice of Settlement, and on May 23, 2018, they followed up that
Notice by filing a Stipulation of Settlement, pursuant to which they confirmed Joy
Global’s agreement to pay $20 million in full and final resolution of the Duncan
claims, inclusive of plaintiffs’ attorney fees and with no admission of liability.
This Court granted preliminary approval of the Duncan settlement on September
14, 2018; Joy Global subsequently paid the $20 million settlement amount into




                                         12
escrow pursuant to the Stipulation of Settlement; and on December 20, 2018, the
Court approved the Duncan settlement.

              ANSWER: On information and belief, Defendant admits only that

the parties to the lawsuit styled Duncan v. Joy Global Inc., No. 16-cv-1229, filed a

notice of settlement on or about March 23, 2018, and a stipulation of settlement on

or about May 23, 2018, which stipulation speaks for itself, and further admits that

the court granted preliminary approval of the referenced settlement on

September 14, 2018, and granted final approval of the Duncan Settlement on

December 20, 2018. Defendant denies any characterizations that are inconsistent

with the stipulation of settlement. Defendant lacks knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in

Paragraph 25 of the Complaint, and on that basis denies them.

        26. Like many publicly traded companies, prior to its sale to KAC, Joy
Global maintained a D&O liability insurance program to protect itself and its
individual directors and officers against the risk of securities claims. Joy Global
shopped for and purchased its D&O insurance, on an annual basis through policies
with annual policy periods, with the active advice and assistance of experienced
and professional insurance brokers. At the time relevant to its sale to KAC and the
Securities Claims at issue here, Joy Global’s D&O policies had an annual renewal
date of July 31, meaning that Joy Global needed to purchase new coverage to take
effect on July 31 each year for the ensuing 12 months.

              ANSWER: In response to the allegations in Paragraph 26 of the

Complaint, Defendant admits only that Plaintiff purchased directors and officers

liability insurance policies and that Plaintiff’s directors and officers liability

insurance policies at the relevant time had an expiration date of July 31, 2016.

Defendant lacks knowledge or information sufficient to form a belief as to the


                                           13
truth of the remaining allegations in Paragraph 26 of the Complaint, and on that

basis denies them.

         27. Accordingly, on July 21, 2016, when Joy Global publicly announced
that it had agreed to its sale to KAC, it was only ten days away from its D&O
insurance program’s annual renewal date. In fact, by that date (July 21, 2016),
CNA, Arch, and Travelers had already committed to (i.e., “bound”) coverage for
the upcoming 2016-2017 policy year, and to renew the expiring coverage that
CNA, Arch, and Travelers previously had issued for the 2015-2016 policy year.

             ANSWER: In response to the allegations in Paragraph 27 of the

Complaint, Defendant admits that July 21, 2016, was ten days away from July 31,

2016, and that as of July 21, 2016, CNA had bound coverage for the 2016-2017

policy period to renew the expiring coverage CNA previously had issued for the

2015-2016 policy period. Defendant also admits that, as of July 21, 2016,

Defendant had bound coverage for the 2016-2017 policy period to renew the

expiring coverage it previously had issued for the 2015-2016 policy period.

Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the remaining allegations in Paragraph 27 of the Complaint, and on that

basis denies them.

        28. Because the insurance binder required Joy Global to report any
material changes in conditions, Joy Global informed CNA of the proposed
transaction through its brokers at Marsh LLC (“Marsh”), on July 21, 2016 (i.e., on
the same day that Joy Global publicly announced the transaction), and Joy Global
asked CNA, Arch, and Travelers to confirm that they would still issue the renewal
coverage, as previously bound.

             ANSWER: Defendant admits that it learned of the transaction from

Marsh sometime after July 21, 2016, and Defendant issued a renewal excess

policy effective July 31, 2016. Defendant lacks knowledge or information

                                        14
sufficient to form a belief as to the truth of the remaining allegations in

Paragraph 28, and on that basis denies them.

        29. CNA declined. Specifically, on or around July 27, 2016, CNA
expressed its understanding and expectation that a securities claim would be
asserted against Joy Global in connection with the planned transaction (as is now
typical, in connection with the planned sale of nearly any publicly traded company
in the United States), and CNA stated that it was aware of at least seven law firms
that were investigating and considering bringing such claims relating to the sale of
Joy Global to KAC. According to CNA, the announced sale thus represented a
changed circumstance (i.e., a heightened risk factor) that required different
treatment or pricing than the parties previously had discussed for the renewal of
Joy Global’s D&O coverage.

              ANSWER: Defendant lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 29 of the Complaint,

and on that basis denies them.

        30. Importantly, at no time during these renewal discussions did CNA
indicate that it was unwilling or unable to renew or extend Joy Global’s coverage
because of its expectation that Joy Global would face a securities claim. Nor did
CNA indicate at any point in these discussions that it would not cover a securities
claim relating to the announced transaction. On the contrary, CNA made material
representations to Joy Global, through Marsh, that actually and reasonably induced
Joy Global to believe that CNA would cover securities claims relating to the
transaction, either through its expiring 2015-2016 policy or through a 2016-2017
renewal.

              ANSWER: Defendant lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 30 of the Complaint,

and on that basis denies them.




                                          15
        31. Specifically, when a suggestion was made that Joy Global could
submit to CNA, under its then-expiring 2015-2016 D&O policy, a “notice of
circumstance” regarding the potential sale to KAC, CNA confirmed that it would
accept such a “notice of circumstance” under the expiring policy. The effect of
such “notice of circumstance,” if provided by Joy Global, would have been to
trigger coverage, under the expiring 2015-2016 policy, for any securities claim
that might arise out of the announced sale later (i.e., even after expiration of the
2015-2016 policy period). If Joy Global were to choose this option, CNA
indicated that it would not issue a new limit of liability for the 2016-2017 policy
year; instead, and for an additional premium, it would only extend the otherwise-
expiring policy for six months or until the close of the sale.

              ANSWER: Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 31 of the

Complaint, and on that basis denies them.

        32. In proposing this “notice of circumstance” solution, CNA indicated
both that (a) it considered the threat of securities claims relating to the acquisition
sufficiently specific for a “notice of circumstance” to be appropriate to “lock in”
coverage under the expiring policy, and (b) it considered the expiring policy, if
extended (as CNA was proposing) through the date of closing, to provide coverage
for such claims. Otherwise, CNA’s proposal would have made no sense and
offered no solution to the specific risk that the parties were discussing: the risk of
securities claims arising from the announced sale to KAC.

              ANSWER: Defendant lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 32 of the Complaint,

and on that denies them.

        33. As an alternative to its “notice of circumstance” proposal, CNA
indicated that if Joy Global refrained from submitting a notice of circumstance
under the expiring CNA policy (i.e., so that expiring policy would not be exposed
to transaction-related claims), then CNA would be willing to renew its policy for
the 2016-2017 policy year with a new coverage limit. Under this proposal,
however, CNA would require Joy Global to pay double its base premium:
$236,250 for a renewal of the expiring policy and another $236,250 for a “run-off
endorsement” that would extend, for an additional period of years, coverage for
securities claims specifically arising from Joy Global’s sale to KAC.


                                          16
               ANSWER: Defendant lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 33 of the Complaint,

and on that basis denies them.

         34. CNA led Joy Global and Marsh to believe, and Joy Global and
Marsh did actually and reasonably believe, that paying a 200% premium for a
renewal policy plus a “run-off endorsement” would provide Joy Global with
coverage in the event of a securities claim arising out of its sale to KAC, and CNA
knew that Joy Global was seeking to renew its coverage (a) with the expectation
that it would soon be sold and (b) for the express and primary purpose of securing
coverage for transaction-related claims.

               ANSWER: Defendant lacks knowledge or information sufficient to

form a belief as to the truth of the allegations of Paragraph 34, and on that basis

denies them.

        35. In reliance on CNA’s representations and in response to its
proposals, Joy Global chose not to submit a notice of circumstance under the
expiring CNA policy and elected instead to purchase from CNA, for a double
premium, a new 2016-2017 policy with a “run-off endorsement” (Endorsement
No. 3) extending coverage for claims relating to the envisioned sale. CNA thus
issued Policy No. 28704981 to Joy Global, effective July 31, 2016 (the “CNA
Policy”). The CNA Policy, a true and correct copy of which is appended hereto as
Exhibit A, provides $10 million of coverage to Joy Global in excess of a $1.5
million self-insured retention.

               ANSWER: Defendant admits only that Exhibit A is a true and

correct copy of the policy that CNA issued to Plaintiff for the period commencing

July 31, 2017 (the “Primary Policy”), which speaks for itself. Defendant lacks

knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 35 of the Complaint, and on that basis denies

them.



                                          17
        36. The CNA Policy is written on a standard D&O insurance form,
which CNA calls its “Management Liability Policy” and markets and sells to
public companies like Joy Global. Through its marketing materials (including
materials posted to its website and dated July 22, 2016), and in its efforts to lure
policyholders, CNA warns customers like Joy Global that they are “more likely
than ever to be scrutinized for their actions and decisions. All too often, a
seemingly straight-forward business decision may result in litigation.” Because of
these risks, CNA urges companies like Joy Global to “consider whether their
management liability policy provides coverage that addresses the exposures they
may encounter in the current marketplace.”

              ANSWER: Defendant lacks knowledge or information sufficient to

form a belief as to the truth of the allegations of Paragraph 36 of the Complaint,

and on that basis denies them.

        37. According to CNA, one of the highlights of its Management
Liability Policy is that it “include[s] broad definitions of claim and loss.” In its
July 2016 promotional materials, CNA does not caution, or even suggest, that its
Management Liability Policy will not provide indemnity coverage for acquisition-
related claims, which is a substantial risk for a public company like Joy Global
and was the specific risk that both Joy Global and CNA expressly had in mind
when the CNA Policy was underwritten and sold to Joy Global.

              ANSWER: Defendant lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 37 of the Complaint,

and on that basis denies them.

       38. CNA further touts its expertise in developing tailored insurance
products according to each client’s particular needs, stating in its marketing
materials that it “develops specific insurance products for its clients.”

              ANSWER: Defendant lacks knowledge or information sufficient to

form a belief as to the truth of the allegations of Paragraph 38 of the Complaint,

and on that basis denies them.




                                         18
       39. Against the background of such representations, Joy Global
purchased the CNA Policy and entrusted CNA to protect it against the Securities
Claims.

              ANSWER: Defendant lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 39 of the Complaint,

and on that basis denies them.

        40. Defendants Arch and Travelers issued excess policies that follow
form to the CNA Policy for the same 2016-2017 policy year. Arch issued Policy
No. DOX 9300349-02 (the “Arch Policy”), a true and correct copy of which is
appended hereto as Exhibit B, and Travelers issued Policy No. 105653715 (the
“Travelers Policy”), a true and correct copy of which is appended hereto as
Exhibit C. The Arch Policy provides $10 million of coverage in excess of the
limits of the CNA Policy, and the Travelers Policy provides $10 million of
coverage in excess of the limits of the Arch Policy. The Arch and Travelers
Policies incorporate the same terms and conditions of coverage as the CNA
Policy.

              ANSWER: Defendant admits that it issued an excess, follow-form

policy bearing number 105653715 for the 2016-2017 policy year. Defendant

admits that Exhibit C is a true and correct copy of the policy that Defendant issued

to Plaintiff (the “Travelers Policy”), which speaks for itself. Defendant lacks

knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 40 of the Complaint, and on that basis denies

them.

        41. At no time in the course of underwriting and issuing their respective
policies did either Arch or Travelers ever indicate to Joy Global that it took a
materially different or narrower view of the scope of coverage under its policy
than CNA represented was available under the CNA Policy. On the contrary, at
all material times, Arch and Travelers have been content to indicate that they agree
with CNA’s representations and positions, even where they have not, or may have



                                         19
not, responsibly inquired into or informed themselves about CNA’s
representations or positions.

               ANSWER: Defendant denies the second sentence in Paragraph 41

of the Complaint. Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 41 of the

Complaint, and on that basis denies them.

        42.    The CNA Policy provides that:

               The Insurer [CNA] shall pay on behalf of the
               Insured Entity [Joy Global] that Loss resulting
               from any Securities Claim first made against the
               Insured Entity during the Policy Period or
               Extended Reporting Period, if applicable, for a
               Wrongful Act.

Exhibit A, § I, at 1. Terms capitalized in the CNA Policy are defined in the CNA
Policy.

               ANSWER: Defendant admits that Paragraph 42 of the Complaint

partially quotes the Primary Policy. Defendant avers that the Primary Policy has

additional terms which speak for themselves, and denies any characterization

inconsistent with any and all of the Primary Policy’s terms.

        43.    “Loss” means, in relevant part:

               those amounts that the Insured Persons [or the
               Insured Entity] . . . are legally liable to pay as
               awards, settlements or judgments (including any
               award of pre-judgment and post-judgment interest
               on a covered judgment) and Defense Costs, Inquiry
               Costs, Shareholder Derivative Demand
               Investigation Costs and Books and Records Costs.

Exhibit A, § II, at 5.


                                         20
               ANSWER: Defendant admits that Paragraph 43 of the Complaint

partially quotes the Primary Policy. Defendant avers that the Primary Policy has

additional terms, which speak for themselves, and denies any characterization

inconsistent with any and all of the Primary Policy’s terms.

        44.    “Securities Claim” means, in relevant part:

               a Claim made against any Insured:

               1.     alleging, arising out of, based upon or attributable to the
               purchase or sale or offer or solicitation of an offer to purchase or sell
               any securities of an Insured Entity; or

               2.       brought by or on behalf of one or more
               security holders of an Insured Entity in their
               capacity as such;

               ....

Exhibit A, § II, at 7-8.

               ANSWER: Defendant admits that Paragraph 44 partially quotes the

Primary Policy. Defendant avers that the Primary Policy has additional terms,

which speak for themselves, and denies any characterization inconsistent with any

and all of the Primary Policy’s terms.

        45.    “Defense Costs” means:

               reasonable fees, costs, [and] expenses . . . consented
               to by the Insurer (such consent not to be
               unreasonably withheld or delayed) and incurred by
               the Insureds in the investigation, adjustment, defense
               or appeal of any covered Claim or incurred at the
               Insurer’s request to assist the Insurer in investigating
               any covered
               Claim . . . .

Exhibit A, § II, at 3.

                                           21
               ANSWER: Defendant admits that Paragraph 45 partially quotes the

Primary Policy. Defendant avers that the Primary Policy has additional terms,

which speak for themselves, and denies any characterization inconsistent with any

and all of the Primary Policy’s terms.

        46.    “Wrongful Act” means, in relevant part:

               any actual or alleged error misstatement, misleading
               statement, act, omission, neglect or breach of duty
               committed or attempted by . . . an Executive . . . or an
               Insured Entity . . . .”

Exhibit A, § II, at 9.

               ANSWER: Defendant admits that Paragraph 46 partially quotes the

Primary Policy, but denies that it accurately quotes the Primary Policy. Defendant

avers that the Primary Policy contains additional terms, which speak for

themselves, and denies any characterization inconsistent with any and all of the

Primary Policy’s terms.

        47. Like most standard-form D&O policies, the CNA Policy provides
coverage to Joy Global, not only for its own liabilities and defense costs resulting
from “Securities Claims” (i.e., so-called “Side C” coverage, as provided here by
the Policy’s Insuring Agreement 3), but also for those of individual directors and
officers whom the company indemnifies (i.e., so-called “Side B” coverage, as
provided here by the Policy’s Insuring Agreement 2). Specifically, the policy
states:

               The Insurer shall pay on behalf of the Insured Entity
               that Loss for which the Insured Entity has
               indemnified the Insured Persons [i.e., individual
               directors and officers] and which results from any
               Claim first made against the Insured Persons during
               the Policy Period or the Extended Reporting Period,
               if applicable, for a Wrongful Act.

Exhibit A, § I, at 1.
                                          22
              ANSWER: Defendant admits that Paragraph 47 partially quotes the

Primary Policy. Defendant avers that the Primary Policy has additional terms,

which speak for themselves, and denies any characterization inconsistent with any

and all of the Primary Policy’s terms. Defendant lacks knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in

Paragraph 47 of the Complaint, and on that basis denies them.

        48. As indicated below (see infra, ¶¶ 55-77), the Insurers have refused to
provide coverage for any of the amounts that Joy Global has paid and agreed to
pay to settle the Securities Claims on the ground that the Securities Claims
constitute, and constitute entirely, a single integrated “Inadequate Consideration
Claim.” The CNA Policy (and the Arch and Travelers Policies, by following
form) excludes from the definition of “Loss” that portion of any judgment or
settlement against an “Insured Entity” or “Insured Person” that constitutes an
“Inadequate Consideration Claim.” Specifically, the CNA Policy states, in
relevant part:

                However, Loss (other than Defense Costs) shall not include:
                                          *    *   *    *
                vi. any amount of any judgment or settlement of
                    any Inadequate Consideration Claim other
                    than Defense Costs . . . .

Exhibit A, § II, at 6 (emphasis added).




                                          23
              ANSWER: Defendant admits that it has denied coverage for the

settlements of the lawsuits identified in Paragraph 17 of the Complaint for

multiple reasons, including, where applicable, the referenced inadequate

consideration provision in the Primary Policy. Defendant admits that the third

sentence of Paragraph 48 partially quotes the Primary Policy. Defendant avers

that the Primary Policy has additional terms, which speak for themselves, and

denies any characterization inconsistent with any and all of the Primary Policy’s

terms. The remaining allegations in Paragraph 48 are legal conclusions to which

no response is required. To the extent a response is deemed required, Defendant

denies those allegations.

       49.    The CNA Policy defines “Inadequate Consideration Claim” to mean:

              that part of any Claim alleging that the price or
              consideration paid or proposed to be paid for the
              acquisition or completion of the acquisition of all or
              substantially all the ownership interest in or assets of
              an entity is inadequate.

Exhibit A, § II, at 4 (emphasis added).

              ANSWER: Defendant admits that Paragraph 49 partially quotes the

Primary Policy. Defendant avers that the Primary Policy has additional terms,

which speak for themselves, and denies any characterization inconsistent with any

and all of the Primary Policy’s terms.




                                          24
         50. As the foregoing indicates, the Policy’s definition of “Inadequate
Consideration Claim” excludes coverage only for [i] “that part of” [ii] any “Claim”
[iii] “alleging that the price or consideration paid or proposed to be paid” for an
acquisition is “inadequate.” The “Inadequate Consideration Claim” exclusion
does not bar coverage (a) for any other parts of any “Claim” or (b) for any
“Claim” that does not “allege that the price or consideration paid or proposed to be
paid” for an acquisition is inadequate.

              ANSWER: The allegations in Paragraph 50 of the Complaint

constitute a legal conclusion to which no response is required. To the extent a

response is deemed required, Defendant denies the allegations in Paragraph 50.

        51. As the foregoing further indicates, the CNA Policy does not exclude
coverage for “Defense Costs” for an “Inadequate Consideration Claim.” In other
words, even where a “Claim” is properly excluded from coverage, in whole or in
part, on the ground that it is an “Inadequate Consideration Claim,” coverage is still
provided for “Defense Costs” incurred in connection with such “Inadequate
Consideration Claim.” See Exhibit A, § II, at 6 (definition of “Loss,” subparagraph
vi).

              ANSWER: The allegations in Paragraph 51 of the Complaint

constitute a legal conclusion to which no response is required. To the extent a

response is deemed required, Defendant denies the allegations in Paragraph 51.

        52. The CNA Policy’s definition of “Inadequate Consideration Claim”
incorporates the Policy’s definition of “Claim,” which, in turn, is defined to mean,
in relevant part, “any civil . . . proceeding . . . alleging a Wrongful Act . . . .”
Exhibit A, § II, at 2.

              ANSWER: Defendant admits that the defined term “Claim” is

included in the definition of “Inadequate Consideration Claim” in the Primary

Policy and that Paragraph 52 of the Complaint partially quotes the definition of

“Claim” in the Primary Policy. Defendant avers that the Primary Policy has

additional terms, which speak for themselves, and denies any characterization


                                         25
inconsistent with any and all of the Primary Policy’s terms. The remaining

allegations in Paragraph 52 constitute a legal conclusion to which no response is

required. To the extent a response is deemed required, Defendant denies the

remaining allegations in Paragraph 52 of the Complaint.

        53. Accordingly, the CNA Policy provides that whether a “Claim” is, in
whole or in part, an “Inadequate Consideration Claim” turns on whether Joy
Global or an “Executive” (i.e., a Joy Global officer or director) “committed or
attempted” the “Wrongful Act” of paying or proposing to pay inadequate
consideration for the acquisition of all or substantially all of the ownership interest
in or assets of another entity.

              ANSWER: The allegations in Paragraph 53 of the Complaint

constitute a legal conclusion to which no response is required. To the extent a

response is deemed required, Defendant denies the allegations in Paragraph 53.

       54. The CNA Policy also includes a manuscript endorsement
(Endorsement No. 3), entitled “Joy Global Inc. Run Off Period Endorsement.”
This endorsement provides in relevant part:

              [I]f there is a Takeover of the Named Insured
              during the Policy Period, either directly or
              indirectly, by Komatsu Ltd., then in consideration
              of an additional premium paid in the amount of
              $236,250.00 [i.e., 100% of the base premium] . . .
              the Policy shall be amended as follows:

              ...

              1. Run-Off Period

              This Policy shall be extended for a period
              commencing on the effective date of the Takeover of
              the Named Insured by Komatsu Ltd. and expiring six
              (6) years thereafter (hereinafter the “Run-Off
              Period”), but only with respect to:



                                          26
              a. Claims first made against the Insureds during the Run-Off
                 Period for any actual or alleged:

                   i. Wrongful Act occurring prior to the
                      effective date of such Takeover; . . .

              and otherwise covered pursuant to the terms,
              conditions, and restrictions of this Policy.

Exhibit A, Endorsement No. 3.

              ANSWER: Defendant admits that Paragraph 54 of the Complaint

partially quotes the Primary Policy. Defendant avers that the Primary Policy

contains additional terms, which speak for themselves, and denies any

characterization inconsistent with any and all of the Primary Policy’s terms. The

remaining allegations in Paragraph 54 constitute a legal conclusion to which no

response is required. To the extent a response is deemed required, Defendant

denies the remaining allegations in Paragraph 54 of the Complaint.

       55. By emails sent by its insurance broker, Marsh LLC, Joy Global gave
timely notice to the Insurers of the Securities Claims promptly after each was filed
and served.

              ANSWER: Defendant admits that Plaintiff’s insurance broker,

Marsh LLC, provided notice to Defendant of the lawsuits identified in

Paragraph 17 of the Complaint by specific correspondence, which speaks for

itself. Defendant denies any characterizations that are inconsistent with that

correspondence. The remaining allegations in Paragraph 55 of the Complaint are

directed towards other defendants, and Defendant has no obligation to respond.

To the extent a response is deemed required, Defendant lacks knowledge or

                                         27
information sufficient to form a belief as to the truth of the remaining allegations

in Paragraph 55 of the Complaint, and on that basis denies them.

        56. In a letter to Joy Global dated November 8, 2016, CNA
acknowledged coverage under the CNA Policy for “Defense Costs” incurred by
Joy Global in connection with the Securities Claims but denied coverage for any
and all liability in those actions, on the ground that, taken as a whole, they
constituted, in their entirety, an “Inadequate Consideration Claim.”

              ANSWER: Defendant lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 56 of the Complaint,

and on that basis denies them. Defendant also avers that any correspondence

speaks for itself. Defendant denies any allegations inconsistent with any

referenced correspondence.

        57. In this letter, CNA acknowledged that the plaintiffs in the Securities
Claims challenged Joy Global’s sale to KAC, in part, because “the Board agreed
to preclusive deal protection devices, including no-solicitation and matching rights
provisions, and that the proxy statement filed with the SEC in relation to the
Proposed Merger is materially incomplete and misleading.”

              ANSWER: Defendant lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 57 of the Complaint,

and on that basis denies them. Defendant also avers that any correspondence

speaks for itself. Defendant denies any allegations inconsistent with any

referenced correspondence.

        58. CNA’s November 8, 2016, letter identified three categories of
allegations made by the plaintiffs regarding the so-called “flawed process in
negotiating the Proposed Merger.”

              a.     First, plaintiffs alleged that Joy Global “push[ed] Komatsu to
                     commit to certain post-close employee retention and
                     compensation prior to signing the merger agreement,” and

                                         28
                     that “restricted stock and unrestricted stock units held by non-
                     employee Board member will vest upon consummation of the
                     Proposed Merger and that Joy Global’s CEO, Edward
                     Doheny II., will receive a $6.6 million cash severance
                     payment.”

              b.     Second, plaintiffs alleged that Joy Global
                     “determin[ed] not to contact any potential bidders
                     aside from Komatsu . . . until after announcement of
                     the Proposed Merger and establishment of the $75
                     million termination fee.”

              c.     Third, plaintiffs alleged that Joy Global “instruct[ed]
                     Goldman, Sachs & Co. . . . to utilize certain pessimistic
                     forecasts, rather than the optimistic forecasts Joy Global’s
                     management had previously prepared. . . . Goldman is also
                     allegedly due to receive a success fee of $28.5 million
                     contingent on completion of the Proposed Merger.”

              ANSWER: Defendant lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 58 of the Complaint,

and on that basis denies them. Defendant also avers that any correspondence

speaks for itself. Defendant denies any allegations inconsistent with any

referenced correspondence.

          59. Notwithstanding (a) the foregoing allegations; (b) the fact that the
“Claims” pleaded in the Securities Claims included claims for misrepresentation,
nondisclosure, breaches of fiduciary duty, and the like; (c) the fact that CNA sold
the CNA Policy to Joy Global expressly to protect Joy Global and its directors and
officers from claims arising out of the envisioned sale to KAC; and (d) the limited
scope and inapplicable terms of the CNA Policy’s “Inadequate Consideration
Claim” exclusion, CNA’s November 8, 2016, letter deemed the entire litigation
(i.e., all eight Securities Claims and all claims within each of them) an “Inadequate
Consideration Claim” and thus, excluded from coverage under the Policy. CNA




                                         29
concluded: “the Policy does not provide coverage for any judgement or settlement
in this matter and instead will only provide coverage for Defense Costs.”

              ANSWER: Defendant lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 59 of the Complaint,

and on that basis denies them. Defendant also avers that any correspondence

speaks for itself. Defendant denies any allegations inconsistent with any

referenced correspondence.

       60. On June 19, 2017, CNA issued a further letter to Joy Global in
which it acknowledged receipt of the amended Duncan complaint (which, as noted
above, had been filed on April 26, 2017), and further acknowledged that the other
seven Securities Claims had been settled. In this letter, CNA recognized that,
among their other assertions, the Duncan plaintiffs alleged in their amended
complaint that:

              on September 2, 2016, defendants issued a false and
              misleading Definitive Proxy Statement on Schedule
              14(a) in order to secure shareholder support for the
              undervalued acquisition. Plaintiffs further allege that
              Defendants were forced to issue multiple supplemental
              Proxy disclosures on September 29 and October 3,
              2016 in an attempt to rectify the problems, but the final
              Proxy still woefully failed to provide full and fair
              disclosures to Joy Global stockholders.

              ANSWER: Defendant lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 60 of the Complaint,

and on that basis denies them. Defendant also avers that any correspondence

speaks for itself. Defendant denies any allegations inconsistent with any

referenced correspondence.

        61. CNA also recognized in its June 19, 2017, letter that the Duncan
plaintiffs “further allege that Joy Global executives received ‘golden parachutes’
and exorbitant compensation on the date the merger closed.” In addition, CNA
acknowledged that the relief sought by the Duncan plaintiffs included
                                         30
“certification of the class, injunctive relief declaring the Proxy false and
misleading, and compensatory and rescissory damages, pre and post judgment
interest, attorney fees, expert fees and costs.”

              ANSWER: Defendant lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 61 of the Complaint,

and on that basis denies them. Defendant also avers that any correspondence

speaks for itself. Defendant denies any allegations inconsistent with any

referenced correspondence.

        62. Again, however, CNA labeled the Duncan litigation, in its entirety,
an “Inadequate Consideration Claim” under the terms of the Policy. CNA’s June
19, 2017, letter concluded that “the Policy does not provide coverage for any
judgement or settlement in this matter,” just as CNA declined to indemnify Joy
Global for any portion of the amounts it paid to settle the seven Securities Claims
other than Duncan, “and instead will only provide coverage for Defense Costs.”

              ANSWER: Defendant lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 62 of the Complaint,

and on that basis denies them. Defendant also avers that any correspondence

speaks for itself. Defendant denies any allegations inconsistent with any

referenced correspondence.

       63. On or around August 11, 2017, Arch wrote to Joy Global,
referencing CNA’s June 19, 2017 letter, and adopting CNA’s coverage position as
its own.

              ANSWER: Defendant lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 63 of the Complaint,

and on that basis denies them.

       64. On October 26, 2017, Joy Global wrote to CNA and asked it to
reconsider its coverage position, noting that by declining coverage for any

                                         31
judgment or settlement of the Securities Claims, CNA had waived any consent
rights it otherwise might have under the Policy with respect to settlement issues,
and further, had waived any requirement under the Policy that Joy Global obtain
CNA’s consent before settling Duncan or making any offer of settlement in
Duncan.

              ANSWER: Defendant lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 64 of the Complaint,

and on that basis denies them. Defendant also avers that any correspondence

speaks for itself. Defendant denies any allegations inconsistent with any

referenced correspondence.

        65. In a letter dated November 14, 2017, CNA responded to Joy Global
by withdrawing its disclaimer of coverage, reserving its rights, and acknowledging
that the Duncan amended complaint, as pleaded, asserted claims and sought relief
potentially within the Policy’s coverage. CNA acknowledged, for example, that
the amended complaint sought “an award of ‘compensatory and/or rescissory
damages against the defendants,’” thereby triggering potential indemnity
coverage, at a minimum, in respect to rescissory damages, as such damages are not
damages for inadequate consideration.

              ANSWER: Defendant lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 65 of the Complaint

that purports to quote or paraphrase correspondence from defendant CNA, and on

that basis denies them. The remainder of the allegations in Paragraph 65

constitute a legal conclusion to which no response is required. To the extent a

response is deemed required, Defendant denies the remaining allegations in

Paragraph 65 of the Complaint. Defendant also avers that any correspondence




                                         32
speaks for itself. Defendant denies any allegations inconsistent with any

referenced correspondence.

        66. Thereafter, in reliance on CNA’s withdrawal of its disclaimer and
acknowledgment of potential indemnity coverage, Joy Global provided CNA with
confidential information regarding its damages analyses and settlement strategy,
including by making its defense counsel available to CNA, Arch, and Travelers for
phone reports and hosting an in-person meeting to allow the Insurers to hear a
detailed litigation report directly from, and to pose any questions that they had to,
Joy Global’s Securities Claims defense counsel. In advance of these discussions,
Insurers signed a written Confidentiality Agreement agreeing, inter alia, not to use
any confidential defense information provided by Joy Global for purposes of
“evaluating whether or not insurance coverage is available” for the Securities
Claims.

              ANSWER: Defendant admits that Plaintiff’s defense counsel

provided information regarding its damages analyses and settlement strategy,

including by phone reports and an in-person meeting. Defendant admits that it

executed a Confidentiality Agreement, which speaks for itself. Defendant denies

any characterizations by Plaintiff that are inconsistent with that document.

Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the remaining allegations in Paragraph 66 of the Complaint, and on that

basis denies them.

        67. Joy Global also responded to CNA’s November 14, 2017, letter with
an extensive letter dated December 22, 2017, that once again urged CNA to
affirmatively recognize its contractual obligation to provide indemnity coverage
for the Securities Claims, and that provided a detailed rebuttal to CNA’s assertions
in regard to why such coverage might not be available.

              ANSWER: Defendant lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 67 of the Complaint,

and on that basis denies them. Defendant also avers that any correspondence

                                         33
speaks for itself. Defendant denies any allegations inconsistent with any

referenced correspondence.

       68. Over the course of the next two months, while the parties to the
Duncan suit awaited a ruling from this Court on Joy Global’s motion to dismiss
the amended complaint, Joy Global’s defense counsel and the Duncan plaintiffs’
counsel initiated exploratory settlement discussions. Joy Global kept the Insurers
apprised of these discussions, in an abundance of caution and a spirit of
cooperation.

              ANSWER: Defendant admits that Plaintiff provided it with certain

updates regarding exploratory settlement discussions. Defendant lacks knowledge

or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 68, and on that basis denies them.

       69. On February 28, 2018, Joy Global requested that CNA, Arch, and
Travelers consent to a proposed settlement of the Duncan suit.

              ANSWER: Defendant admits that it received a letter dated

February 28, 2018, from Plaintiff’s counsel, which speaks for itself. Defendant

denies any characterizations by Plaintiff that are inconsistent with that document.

       70. On or around March 7, 2018, CNA responded by disclaiming
coverage for the proposed settlement in full. CNA instructed Joy Global “to act as
a prudent uninsured” with respect to whether to settle the Duncan action on the
terms proposed.

              ANSWER: Defendant lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 70 of the Complaint,

and on that basis denies them. Defendant also avers that any correspondence




                                         34
speaks for itself. Defendant denies any allegations inconsistent with any

referenced correspondence.

        71. On or around March 8, 2018, Arch likewise disclaimed coverage for
the proposed Duncan settlement, agreeing with and adopting the coverage position
set forth in CNA’s coverage correspondence, including CNA’s March 7, 2018
letter.

              ANSWER: Defendant lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 71 of the Complaint,

and on that basis denies them. Defendant also avers that any correspondence

speaks for itself. Defendant denies any allegations inconsistent with any

referenced correspondence.

        72. On or around March 8, 2018, Travelers followed suit and similarly
disclaimed coverage for the proposed Duncan settlement, adopting the responses
set forth in CNA’s March 7, 2018, letter and Arch’s March 8, 2018, letter.

              ANSWER: In response to the allegations in Paragraph 72 of the

Complaint, Defendant admits that it sent a letter dated March 8, 2018, to

Plaintiff’s counsel, which speaks for itself, and advised that the excess policy

issued by Defendant would not afford coverage for the Duncan settlement.

Defendant denies any characterizations of the referenced correspondence that are

inconsistent with that document.

       73. Despite the Insurers’ improper denial of coverage and refusal to
consent to the proposed Duncan settlement, in order to protect its interests, Joy
Global agreed to the settlement proposal of the Duncan plaintiffs, without any




                                         35
assurance that any of the Insurers would honor their coverage obligations, and Joy
Global continued to reserve its rights vis-à-vis the Insurers.

              ANSWER: Defendants admits that Plaintiff unilaterally agreed to a

settlement proposal with the Duncan plaintiffs. The remaining allegations in

Paragraph 73 of the Complaint are legal conclusions to which no response is

required. To the extent responses are deemed required, Defendant denies the

remaining allegations in Paragraph 73 of the Complaint.

        74. The Insurers’ denial of coverage is not supported by the language of
the insurance policies they issued, the terms of the underlying allegations in the
Duncan action, or governing Wisconsin law.

              ANSWER: Defendant denies the allegations in Paragraph 74 of the

Complaint.

         75. The Insurers’ denial of coverage is also irreconcilably inconsistent
with CNA’s prior acknowledgment of the potential for coverage due to, inter alia,
the Duncan plaintiffs’ misrepresentation allegations and demand for rescissory
damages. At the time of the Duncan settlement, the terms and scope of the
Duncan plaintiffs’ claims remained exactly as they had been pleaded in the
amended complaint. The Duncan “Claims” were thus exactly the same at the time
of settlement as they had been on November 14, 2017, when CNA had issued its
letter reversing its denial of coverage and acknowledging the potential for
coverage for a judgment or settlement in Duncan. There was, and remains, no
basis for CNA to have reversed its position, yet again, to deny all indemnity
coverage.

              ANSWER: Defendant denies the allegations in Paragraph 75 of the

Complaint.

      76. In addition, in disclaiming coverage for the settlement, CNA
improperly relied upon and referenced confidential information disclosed to CNA




                                        36
at an in-person meeting with defense counsel, in violation of the Confidentiality
Agreement it had signed with Joy Global.

              ANSWER: On information and belief, Defendant denies the

allegations in Paragraph 76 of the Complaint.

        77. Further, and most disturbingly, the Insurers’ denial of coverage is
directly at odds with the representations, inducements, and assurances that CNA
made at the time that it underwrote and issued the CNA Policy with respect to the
availability of coverage for the proposed transaction. CNA indicated, and Joy
Global understood, that it would be covered for claims like the Securities Claims
when it bought the Policy.

              ANSWER: Defendant lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 77 of the Complaint,

and on that basis denies them.

      78. CNA has acknowledged that the Policy affords coverage for
“Defense Costs” incurred in the Securities Claims.

              ANSWER: Defendant lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 78 of the Complaint,

and on that basis denies them.

       79. In order to defend itself in the Securities Actions, and consistent
with common practice in securities class action litigation, Joy Global hired two
law firms: Arnold & Porter Kaye Scholer LLP (“APKS”) as its primary defense
counsel and Foley & Lardner LLP (“Foley”) as its local counsel. In addition,
Wachtell, Lipton, Rosen & Katz LLP (“Wachtell”) was retained to represent the
individual defendants named in the Duncan action.

              ANSWER: Defendant admits, on information and belief, that the

referenced law firms were retained as defense counsel in the Duncan lawsuit.

Defendant denies the remaining allegations in Paragraph 79 of the Complaint.



                                         37
        80. On July 19, 2017, Joy Global identified these firms to CNA, along
with the hourly billing rates of the attorneys involved, and reported the defense
costs incurred to date.

              ANSWER: Defendant lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 80 of the Complaint,

and on that basis denies them.

         81. On August 8, 2017, CNA responded to Joy Global’s July 19, 2017,
letter and “consent[ed] to the retention of Arnold & Porter Kaye Scholer LLP;
Wachtell, Lipton, Rosen & Katz; and Foley & Lardner LLP at the rates
described.”

              ANSWER: Defendant lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 81 of the Complaint,

and on that basis denies them.

         82. Joy Global has periodically submitted invoices from these three law
firms to CNA for reimbursement of Defense Costs incurred in the Securities
Claims. All Defense Costs that Joy Global has submitted for reimbursement by
CNA are for amounts that (a) exceed Joy Global’s self-insured retention under the
CNA Policy; (b) Joy Global has determined are reasonable; and (c) Joy Global has
said itself, or is in the process of paying itself, irrespective of whether CNA fully
honors its contractual obligation to reimburse Defense Costs.

              ANSWER: Defendant lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 82 of the Complaint,

and on that basis denies them.

       83. While CNA has reimbursed certain Defense Costs submitted by Joy
Global, CNA has refused to pay or reimburse hundreds of thousands of dollars of
Joy Global’s Defense Costs.




                                         38
              ANSWER: Defendant lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 83 of the Complaint,

and on that basis denies them.

       84. Joy Global repeats and incorporates the allegations set forth in the
foregoing paragraphs as if fully set forth herein.

              ANSWER: Defendant repeats and incorporates by reference its

responses to Paragraphs 1-83 in response to the allegations in Paragraph 84 of the

Complaint.

        85. An actual controversy exists between Joy Global, on one hand, and
each of CNA, Arch, and Travelers, on the other hand, concerning Joy Global’s
legal rights and the Insurers’ respective legal obligations to pay on behalf of Joy
Global, under the insurance policies that each Insurer issued to Joy Global, the
costs Joy Global has incurred and will continue to incur to defend and resolve the
Securities Claims, including without limitation the Duncan action.

              ANSWER: The allegations in Paragraph 85 of the Complaint are

legal conclusions to which no response is required. To the extent a response is

deemed required, Defendant denies the allegations except it admits that an actual

controversy exists between Plaintiff and Defendant.

        86. Joy Global contends, without limitation, that all of its defense and
settlement costs in excess of its self-insured retention are covered under the
Insurers’ policies and obligate the Insurers to pay such costs on behalf of Joy
Global. By contrast, each of CNA, Arch, and Travelers contends that none of the
costs of settling the Securities Claims are covered under their respective policies,
and CNA contends that only a portion of the costs of defending the Securities
Claims are covered under the CNA Policy.

              ANSWER: The allegations of the first sentence in Paragraph 86 of

the Complaint describe Plaintiff’s contentions to which no response is required.

To the extent a response is deemed required, Defendant denies Plaintiff’s

                                         39
contentions. Defendant admits that the costs of settling the referenced Securities

Claims are not covered under the Primary Policy. On information and belief,

Defendant admits the remaining allegations in Paragraph 86 of the Complaint.

        87. This controversy is of sufficient immediacy to justify the issuance of
a declaratory judgment. The issuance of declaratory relief by this Court may
terminate some of the existing controversy between the parties.

              ANSWER: The allegations in Paragraph 87 of the Complaint are

legal conclusions to which no response is required. To the extent a response is

deemed required, Defendant denies the allegations in Paragraph 87 of the

Complaint.

        88. Pursuant to 28 U.S.C. § 2201, other applicable law, and the inherent
equitable powers of this Court, Joy Global is entitled to a declaration of the rights
and obligations of the parties, including but not limited to a finding that Insurers
are obligated to pay on behalf of Joy Global all amounts, in excess of its self-
insured retention, that it has incurred or may hereafter incur as a result of the
Securities Claims, including without limitation any and all such defense and
settlement payments.

              ANSWER: The allegations in Paragraph 88 of the Complaint are

legal conclusions to which no response is required. To the extent a response is

deemed required, Defendant denies the allegations in Paragraph 88.

       89. Joy Global repeats and incorporates the allegations set forth in the
foregoing paragraphs as if fully set forth herein.

              ANSWER: Defendant repeats and incorporates by reference its

responses to Paragraphs 1-88 in response to the allegations in Paragraph 89 of the

Complaint.




                                         40
       90. Each of the three insurance policies at issue in this case is a valid
and enforceable contract between Joy Global, on one hand, and CNA, Arch, or
Travelers, respectively, on the other hand.

              ANSWER: Defendant admits the allegations in Paragraph 90 of the

Compliant.

       91. Joy Global has complied fully with the terms and conditions of the
insurance policies and has performed all of its obligations under the policies.

              ANSWER: Defendant denies the allegations in Paragraph 91 of the

Complaint.

         92. Each of the Insurers has refused to pay or reimburse settlement costs
that Joy Global has incurred in the eight Securities Claims in excess of Joy
Global’s self-insured retention, and/or has repudiated or anticipatorily breached its
obligation to pay such amounts, including all amounts that Joy Global has paid to
settle the eight Securities Claims, including Duncan.

              ANSWER: Defendant admits only that the Primary Policy and its

excess policy do not afford coverage for the referenced settlements and, based on

information and belief, Defendant admits that the other defendants take the

position that their policies do not afford coverage for those settlements. Defendant

denies the remaining allegations in Paragraph 92 of the Complaint.

        93. Each Insurer’s refusal to pay or indemnify settlement costs in the
Securities Claims constitutes a breach of the commitments that the Insurer made in
the contract of insurance that it sold and issued to Joy Global.

              ANSWER: Defendant denies the allegations in Paragraph 93 of the

Complaint.

        94. As a direct and proximate result of each Insurer’s breaches of its
contract of insurance with Joy Global, Joy Global has been deprived of the
benefits of its liability insurance coverage for which it paid substantial premiums.


                                         41
              ANSWER: Defendant denies the allegations in Paragraph 94 of the

Complaint.

       95. As a direct and proximate result of each Insurer’s breaches of its
contract of insurance with Joy Global, Joy Global has incurred damages in an
amount to be proven at trial and that, with respect to each Insurer, exceed the
amount required to invoke the jurisdiction of this Court.

              ANSWER: Defendant denies the allegations in Paragraph 95 of the

Complaint.

        96. Joy Global has presented written notice of its claims for indemnity
and the amount of its claims for indemnity to each Insurer, and no Insurer has paid
Joy Global’s claims within 30 days of such notice. Further, no Insurer has
reasonable proof that it is not responsible for the payment demanded.
Accordingly, pursuant to Wisconsin Statute § 628.46, Joy Global is entitled to
recover interest at a rate of at least 7.5 percent per year for the period starting 30
days after Joy Global’s written notice until payment of the indemnity owed.

              ANSWER: Defendant admits only that the subject insurance

policies do not afford coverage for the referenced settlements and therefore the

insurers have not provided indemnity coverage for the settlements. Defendant

denies the remaining allegations in Paragraph 96 of the Complaint.

       97. Joy Global repeats and incorporates the allegations set forth in the
foregoing paragraphs as if fully set forth herein.

              ANSWER: Defendant repeats and incorporates by reference its

responses to Paragraphs 1-96 in response to the allegations in Paragraph 97 of the

Complaint.

       98. The insurance policy issued by CNA is a valid and enforceable
contract between Joy Global and CNA.




                                         42
              ANSWER: Defendant admits the allegations in Paragraph 98 of the

Complaint.

     99. Joy Global has complied fully with the terms and conditions of the
CNA Policy and has performed all of its obligations under the CNA Policy.

              ANSWER: Defendant denies the allegations in Paragraph 99 of the

Complaint.

        100. CNA is obliged under the CNA Policy to pay “all reasonable fees,
costs, [and] expenses . . . consented to by the Insurer” in connection with the
Securities Claims and is forbidden by that same policy from unreasonably
withholding consent to such fees, costs, and expenses.

              ANSWER: Defendant admits that Paragraph 100 of the Complaint

partially quotes the Primary Policy. Defendant avers that the Primary Policy has

additional terms, which speak for themselves, and denies any characterization

inconsistent with any and all of the Primary Policy’s terms. The remaining

allegations in Paragraph 100 of the Complaint are directed to another party;

accordingly, Defendant has no obligation to respond. To the extent a response is

deemed required, Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 100, and on that basis denies

them.

       101. CNA has breached its obligations under the CNA Policy to fully pay
Joy Global’s reasonable defense costs in defending the Securities Claims.

              ANSWER: The allegations in Paragraph 101 of the Complaint are

directed to another party; accordingly, Defendant has no obligation to respond. To

the extent a response is deemed required, Defendant lacks knowledge or


                                          43
information sufficient to form a belief as to the truth of the allegations in

Paragraph 101, and on that basis denies them.

       102. As a result of CNA’s breaches of contract, Joy Global has incurred
damages in an amount to be proven at trial that exceeds the amount required to
invoke the jurisdiction of this Court.

              ANSWER: The allegations in Paragraph 102 of the Complaint are

directed to another party; accordingly, Defendant has no obligation to respond. To

the extent a response is deemed required, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in

Paragraph 102, and on that basis denies them.

        103. Joy Global has presented written notice of the fact of its claim for
defense costs and the amount of its claim for defense costs to CNA, and CNA has
not paid Joy Global’s claims within 30 days of such notice. Further, CNA does not
have reasonable proof that it is not responsible for the payment demanded.
Accordingly, pursuant to Wisconsin Statute § 628.46, Joy Global is entitled to
recover interest at a rate of at least 7.5 percent per year for the period starting 30
days after Joy Global’s written notice until payment of the defense costs owed.

              ANSWER: The allegations in Paragraph 103 of the Complaint are

directed to another party; accordingly, Defendant has no obligation to respond. To

the extent a response is deemed required. Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in

Paragraph 103, and on that basis denies them.

       104. Joy Global repeats and incorporates the allegations set forth in the
foregoing paragraphs as if fully set forth herein.




                                          44
              ANSWER: Defendant repeats and incorporates by reference its

responses to Paragraphs 1-103 in response to the allegations in Paragraph 104 of

the Complaint.

       105. The insurance policy issued by CNA is a valid and enforceable
contract between Joy Global and CNA.

              ANSWER: Defendant admits the allegations in Paragraph 105 of

the Complaint.

     106. Joy Global has complied fully with the terms and conditions of the
CNA Policy and has performed all of its obligations under the CNA Policy.

              ANSWER: Defendant denies the allegations in Paragraph 106 of the

Complaint.

        107. At all material times, CNA has had a duty to act fairly and in good
faith toward Joy Global in connection with the CNA Policy.

              ANSWER: The allegations in Paragraph 107 of the Complaint are

legal conclusions directed to another party; accordingly, Defendant has no

obligation to respond. To the extent a response is deemed required, Defendant

lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 107, and on that basis denies them.

       108. CNA’s obligation to act fairly and in good faith toward Joy Global
requires CNA to provide the coverage promised under the CNA Policy and that
CNA represented and induced Joy Global to believe it would have under the CNA
Policy when it underwrote, issued, and sold the Policy, including its Run-Off
Endorsement, to Joy Global. CNA’s obligation to act fairly and in good faith




                                         45
toward Joy Global also requires CNA to abide by its Confidentiality Agreement
with Joy Global.

              ANSWER: The allegations in Paragraph 108 of the Complaint are

legal conclusions directed to another party; accordingly, Defendant has no

obligation to respond. To the extent a response is deemed required, Defendant

lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 108, and on that basis denies them.

        109. CNA has breached its duty of good faith and fair dealing by
wrongfully, knowingly, and without a reasonable or fairly debatable basis refusing
to provide the insurance coverage that it promised, and that is due and owing, to
Joy Global. In particular, and without limitation, CNA:

              a. while negotiating the renewal of the CNA Policy, and in order to
                 induce Joy Global to purchase the Policy, willfully concealed
                 and/or misrepresented its now-revealed position that the CNA
                 Policy does not provide indemnity coverage for acquisition-
                 related litigation — a position that is contrary to both (i) the
                 language of the CNA Policy and (ii) what CNA knew to be Joy
                 Global’s understanding and expectation at the time of
                 underwriting;

              b. changed its original coverage position from a denial of indemnity
                 coverage to a reservation of rights, solely in order to induce Joy
                 Global to provide sensitive and confidential information regarding
                 its defense and settlement strategy;

              c. used Joy Global’s confidential and sensitive information regarding
                 the defense and settlement of the Duncan action, which it
                 obtained solely by withdrawing its original denial of indemnity
                 coverage, to support its second and ultimate denial of coverage, in
                 violation of the Confidentiality Agreement it signed with Joy
                 Global;

              d. unreasonably reversed its coverage position a second time,
                reverting from its reservation of rights back to its original
                position (i.e., a complete denial of indemnity coverage) —
                promptly after the Duncan settlement was agreed in principle

                                         46
                 and tendered for coverage approval; once it had obtained
                 confidential information by misleading Joy Global into
                 expecting that at least some indemnity coverage would be
                 provided; and notwithstanding that there had been no material
                 change in the posture or substance of the Duncan case that could
                 possibly justify a second reversal of its coverage position;

              e. in response to Joy Global’s repeated requests for cooperation
                 and consent, delayed action unreasonably to risk prejudice to
                 and pressure Joy Global in the Duncan litigation, such that Joy
                 Global ultimately felt it needed to protect its own interests as if
                 it were a “prudent uninsured;” and

              f. without any reasonable basis in fact or law, and for its own
                 purposes and to its own advantage, knowingly took
                 unreasonable positions concerning the coverage provided by the
                 CNA Policy.


              ANSWER: The allegations in Paragraph 109 of the Complaint are

directed to another party; accordingly, Defendant has no obligation to respond. To

the extent a response is deemed required, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in

Paragraph 109, and on that basis denies them.

       110. CNA committed these acts to enrich CNA and for the purpose of
consciously withholding from Joy Global the rights and benefits to which Joy
Global is entitled under the CNA Policy.

              ANSWER: The allegations in Paragraph 110 of the Complaint are

directed to another party; accordingly, Defendant has no obligation to respond. To

the extent a response is required, Defendant lacks knowledge or information




                                          47
sufficient to form a belief as to the truth of the allegations in Paragraph 110, and

on that basis denies them.

         111. CNA’s actions are inconsistent with the reasonable expectations of
its insured, are contrary to established norms, practices and legal requirements
related to insurance claims, are contrary to the express terms of the CNA Policy
and the Confidentiality Agreement between CNA and Joy Global, and constitute a
breach of the implied covenant of good faith and fair dealing.

              ANSWER: The allegations in Paragraph 111 are legal conclusions

directed to another party; accordingly, Defendant has no obligation to respond. To

the extent a response is deemed required, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in

Paragraph 111, and on that basis denies them.

        112. As a direct and proximate result of CNA’s breaches and violations,
Joy Global has suffered and continues to suffer substantial damages, in an amount
to be determined at trial that exceeds the amount required to invoke the
jurisdiction of this Court. Such damages include, without limitation, amounts that
should have been paid under the CNA Policy, damages for the loss of use of
funds, and damages to compensate Joy Global for the costs it has been forced to
incur in the costly effort to prove its entitlement to coverage.

              ANSWER: The allegations in Paragraph 112 of the Complaint are

legal conclusions directed to another party; accordingly, Defendant has no

obligation to respond. To the extent a response is deemed required, Defendant

lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 112, and on that basis denies them.

       The unnumbered prayer for relief on pages 30 and 31 of the Complaint

consist of a prayer for relief to which no response is required. Defendant denies

that Plaintiff is entitled to any relief whatsoever and respectfully requests that the

                                          48
Court enter judgment in favor of Defendant and award it attorneys’ fees and costs

and any other appropriate relief.

                           AFFIRMATIVE DEFENSES

       Defendant asserts the affirmative defenses set forth below. By pleading

these affirmative defenses, Defendant does not intend to alter the burden of proof

and/or burden of persuasion that otherwise exists with respect to any issues in this

action. All affirmative defenses are pled in the alternative and do not constitute an

admission of liability or an admission that Plaintiff is entitled to any relief

whatsoever.

                             First Affirmative Defense

       Plaintiff’s Complaints fails to state a claim upon which relief can be

granted.

                            Second Affirmative Defense

       Plaintiff’s claims against Defendant are barred because Plaintiff seeks

amounts that do not constitute covered “Loss” within the meaning of the Primary

Policy.

                             Third Affirmative Defense

       Plaintiff’s claims against Defendant are barred because Plaintiff failed to

comply with the requirements of Condition V.1. of the Primary Policy.

                            Fourth Affirmative Defense

       Plaintiff’s claims against Defendant are barred because Plaintiff failed to

comply with the requirements of Condition V.4. of the Primary Policy.

                                           49
                               Fifth Affirmative Defense

       Plaintiff’s claims against Defendant are barred to the extent Plaintiff seeks

coverage for the return of amounts to which Plaintiff was not legally entitled or for

which insurance coverage would violate public policy.

                             Sixth Affirmative Defense

       To the extent that any portion of coverage sought by Plaintiff is available

(which it is not), an appropriate allocation between covered and non-covered Loss,

including Defense Costs, pursuant to the Primary Policy and applicable law is

required.

                           Seventh Affirmative Defense

       The specified coverage provided under the Primary Policy and Defendant’s

excess policy are subject to and limited to those policies’ applicable terms,

conditions, and exclusions. There may be other terms, conditions, and exclusions

in those policies that operate to bar or to limit coverage for some or all of the

amounts for which Plaintiff seeks coverage. Defendant reserves its right to raise

affirmatively other terms, conditions, and exclusions as defenses to coverage.

                            Eighth Affirmative Defense

       Plaintiff’s claims against Defendant are barred by the doctrines of release

and accord and satisfaction.

                            Ninth Affirmative Defense

       Plaintiff’s claim under Wisconsin Statute § 628.46 is barred to the extent

Plaintiff has not satisfied the requirements of Wisconsin Statute § 628.46.


                                          50
                            Tenth Affirmative Defense

       Defendant hereby adopts and incorporates by reference as if fully set forth

herein any other applicable affirmative defense raised in response to the Plaintiff’s

Complaint by any other defendant.

                           Eleventh Affirmative Defense

       Plaintiff’s claims are barred to the extent that the attorneys’ fees and costs it

allegedly incurred in defense of the lawsuits listed in Paragraph 17 of the

Complaint were unreasonable, unnecessary, or otherwise do not constitute

“Defense Costs,” as that term is defined in the Primary Policy.

                           Twelfth Affirmative Defense

       Plaintiff’s claims are barred to the extent that the amounts paid to settle the

lawsuits listed in Paragraph 17 were unreasonable.

                          Thirteenth Affirmative Defense

       Plaintiff’s claims are barred to the extent the settlement of any of the

lawsuits listed in Paragraph 17 of the Complaint was paid by someone other than

an “Insured” as defined in the Primary Policy.

                         Fourteenth Affirmative Defense

       Plaintiff’s claims are barred or limited by the defense of unclean hands.

                           Fifteenth Affirmative Defense

       Plaintiff is not entitled to recover based on the allegations in the Complaint

to the extent that Plaintiff’s own actions or the actions of third parties were the

sole cause of or contributed to Plaintiff’s damages, if any.


                                          51
                          Sixteenth Affirmative Defense

       Plaintiff is not entitled to recover based on the allegations in the Complaint

to the extent Plaintiff has failed to mitigate damages, if any.

                         Seventeenth Affirmative Defense

       Defendant has acted reasonably.

                          RESERVATION OF RIGHTS

       Defendant reserves the right to assert affirmatively any other matter that

constitutes an avoidance or affirmative defense under applicable law and rules.

Nothing in this Answer and Affirmative Defenses should be construed as a waiver

by Defendant of any rights, remedies, or defenses. Defendant continues to reserve

all rights, remedies, and defenses, and waives none.

       WHEREFORE, Defendant prays that the Court enter judgment in its favor,

and against Plaintiff, and award Defendant all relief that this Court deems just and

equitable.

       Dated this 5th day of March 2019.

 DYKEMA GOSSETT PLLC                           BY: /s/ Thomas J. Judge
 1301 K Street NW, Suite 1100W
 Washington, DC 20005                              Attorneys for Travelers Casualty
 Telephone: (202) 906-8600                         and Surety Company of America
 Facsimile: (202) 906-8669
 TJudge@dykema.com




                                          52
                            CERTIFICATE OF SERVICE

         I hereby certify that on March 5, 2019, I authorized the electronic filing of

the foregoing with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to the plaintiff, and I hereby certify that I caused the

foregoing document or paper to be served via electronic mail to the parties listed

below. I certify under penalty of perjury under the laws of the United States of

America that the foregoing is true and correct.

                                                 /s/ Thomas J. Judge
                                                 Thomas J. Judge


Michael T. Skoglund
BATESCAREY LLP
191 North Wacker Drive, Suite 2400
Chicago, Illinois 60606
mskoglund@batescarey.com
Attorneys for Arch Insurance Company

John E. Howell
William E. Smith
WILEY REIN LLP
1776 K Street, NW
Washington, DC 20006
wsmith@wileyrein.com
jhowell@wileyrein.com
Attorneys for Columbia Casualty Company




4825-0163-1881.3

                                            53
